 1

 2

 3

 4

 5

 6

 7

 8                              UNITED STATES DISTRICT COURT
 9                               EASTERN DISTRICT OF CALIFORNIA
10

11   LONNELL BRANDON DIGGS,                         1:19-cv-00766-GSA-PC
12                 Plaintiff,                       ORDER GRANTING MOTION TO
                                                    FILE SECOND AMENDED
13         vs.                                      COMPLAINT
                                                    (ECF No. 11.)
14   JOHN DOE, et al.,
                                                    ORDER FOR CLERK TO FILE
15                 Defendants.                      SECOND AMENDED COMPLAINT
                                                    LODGED ON JULY 15, 2019
16                                                  (ECF No. 12.)
17

18

19

20

21

22

23   I.     BACKGROUND
24          Lonnell Brandon Diggs (“Plaintiff”) is a state prisoner proceeding pro se and in forma
25   pauperis with this civil rights action pursuant to 42 U.S.C. § 1983. Plaintiff filed the Complaint
26   commencing this action on May 31, 2019. (ECF No. 1.)
27          On June 21, 2019, Plaintiff filed the First Amended Complaint as a matter of course.
28   (ECF No. 9.) On July 15, 2019, Plaintiff filed a request for the clerk to disregard the First
                                                     1
 1   Amended Complaint and to instead file the amended complaint lodged by Plaintiff. (ECF Nos.
 2   11, 12.)
 3           The court construes Plaintiff’s request as a motion to file a Second Amended Complaint.
 4   The motion is now before the court. L. R. 230(l).
 5   II.     LEAVE TO AMEND – RULE 15(a)
 6           Under Rule 15(a) of the Federal Rules of Civil Procedure, a party may amend the party’s
 7   pleading once as a matter of course at any time before a responsive pleading is served. Otherwise,
 8   a party may amend only by leave of the court or by written consent of the adverse party, and
 9   leave shall be freely given when justice so requires. Fed. R. Civ. P. 15(a). Because Plaintiff has
10   already amended the Complaint, he requires leave of court to file the Second Amended
11   Complaint.
12           “Rule 15(a) is very liberal and leave to amend ‘shall be freely given when justice so
13   requires.’” AmerisourceBergen Corp. v. Dialysis West, Inc., 445 F.3d 1132, 1136 (9th Cir. 2006)
14   (quoting Fed. R. Civ. P. 15(a)). However, courts “need not grant leave to amend where the
15   amendment: (1) prejudices the opposing party; (2) is sought in bad faith; (3) produces an undue
16   delay in the litigation; or (4) is futile.” Id. The factor of “‘[u]ndue delay by itself . . . is
17   insufficient to justify denying a motion to amend.’” Owens v. Kaiser Foundation Health Plan,
18   Inc., 244 F.3d 708, 712, 713 (9th Cir. 2001) (quoting Bowles v. Reade, 198 F.3d 752, 757-58
19   (9th Cir. 1999)).
20           Discussion
21           The court finds no bad faith or futility in Plaintiff’s proposed amendment. The proposed
22   Second Amended Complaint arises from the same events at issue in the original Complaint as
23   well as in the First Amended Complaint for this action. Plaintiff has identified some of the Doe
24   Defendants in the proposed Second Amended Complaint. Because the First Amended Complaint
25   awaits the court’s requisite screening and has not been served there will be no undue delay or
26   prejudice to Defendants in allowing Plaintiff to proceed with the Second Amended Complaint.
27   Therefore, Plaintiff shall be granted leave to amend, and the Second Amended Complaint shall
28   be filed.

                                                     2
 1   ///
 2   III.      CONCLUSION
 3             Based on the foregoing, IT IS HEREBY ORDERED that:
 4             1.    Plaintiff is granted leave to amend the complaint;
 5             2.    The Clerk is directed to file the proposed Second Amended Complaint as of the
 6                   date of lodging, July 15, 2019; and
 7             3.    The Second Amended Complaint shall be screened in due time.
 8
     IT IS SO ORDERED.
 9

10          Dated:   November 5, 2019                             /s/ Gary S. Austin
                                                      UNITED STATES MAGISTRATE JUDGE
11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

                                                     3
